Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended claims 7-12 (dated 07/29/2021) are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a DIV of 16/761,676 filed on 05/05/2020 now US Patent 11,299,757, which is a 371 of PCT/JP2018/041038 filed on 11/05/2018 and claims the priority date of Japan application 2017-214102 filed on 11/06/2017; however, no English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/JP2018/041038 filed on 11/05/2018.
Information disclosure statement
The information disclosure statements (IDS) submitted on 07/29/2021 and 02/09/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Claims Objections
Claim 7 and claims 8-12 depending therefrom objected, due to the following informality: Claims 7 and 9 contains abbreviation; “FPK1” in the claims. Examiner suggests at least in the first recitation of the abbreviation, expanding to recite the full form of what the abbreviation stands for and the abbreviation “FPK1” should be clearly written out at its first occurrence in the claims. Appropriate correction is required. For examination purposes claims 7 and 9 are interpreted as serine/threonine protein kinase obtained from yeast. 
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 and claims 8-12 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
I. Claim 7 (upon which claims 8-12 depend) lacks antecedent basis for “mutant gene encoding the FPK1 protein”.
II. Claim 7 (upon which claims 8-12 depend) is indefinite in the recitation of “FPK1 protein” as it is unclear what structural or functional features a protein must have to be a “FPK1 protein”.
III. Claim 7 (upon which claims 8-12 depend) is indefinite in the recitation of “comprising a consensus sequence” as the claim does not specify what consensus sequence must be present.
IV. Claim 8 is indefinite and scientifically confusing and the metes and bounds of the claim 8 are not clear. Examiner interprets claim 8 is directed to the amino acid sequence of SEQ ID NO: 7, wherein in said amino acid sequence (wild-type) residue at position of 31 of SEQ ID NO: 7 is serine (S) and the mutant protein consists of glutamic acid (E) at position 31 of SEQ ID NO: 4 i.e., serine at position 31 of SEQ ID NO: 7 is substituted with glutamic acid. Clarification and correction is required. 
V. Claim 9 recites the phrase “… as shown in SEQ ID NO: 9”. The metes and bounds of the term “shown in” in claim 9 is not clear in the context of the claims. It is not clear to the examiner if the recited amino acid sequence has the amino acid sequence of SEQ ID NO: 9? or is a representative member of a genus/merely exemplary? Examiner suggests amending the claim to make a direct reference to SEQ ID NO: 9. Clarification and correction required.
Claim Rejections: 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule." 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
These claims are directed to a genus of mutant genes encoding a FPK1 protein, yeast comprising said gene and methods of producing ethanol using said yeast. The specification teaches the structure of only a single representative species of such mutant genes encoding a FPK1 protein. Moreover, the specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of encoding a FPK1 protein. Given this lack of description of representative species encompassed by the genus of the claim, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the claimed invention.
Claims 7-12 of the instant application as interpreted are directed to any FPK1 comprising the recited mutations in SEQ ID NO: 7 (as in claims 7-8); said mutant exhibiting 70% or higher identity to SEQ ID NO: 9 comprising the recited mutation (as in claim 9); any mutant yeast strain comprising said mutant FPK1 protein and a method for producing ethanol comprising culturing said mutant yeast strain (as in claims 10-12; also see claim objection and 112(b) rejections above for claim interpretation).
In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides and encoding polynucleotides i.e., any FPK1 comprising the recited mutations in SEQ ID NO: 7 (as in claims 7-8); said mutant exhibiting 70% or higher identity to SEQ ID NO: 9 comprising the recited mutation (as in claim 9); any mutant yeast strain comprising said mutant FPK1 protein and a method for producing ethanol comprising culturing said mutant yeast strain (as in claims 10-12; also see claim objection and 112(b) rejections above for claim interpretation). 
No information, beyond the characterization of a single species: SEQ ID NO: 9 and its recited specific variant having FPK1 (serine/threonine protein kinase) activity and a S. cerevisiae strain OC2 comprising said specific variant having FPK1 (serine/threonine protein kinase) activity and method of use for producing ethanol, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and encoding polynucleotides i.e., any FPK1 comprising the recited mutations in SEQ ID NO: 7 (as in claims 7-8); said mutant exhibiting 70% or higher identity to SEQ ID NO: 9 comprising the recited mutation (as in claim 9); any mutant yeast strain comprising said mutant FPK1 protein and a method for producing ethanol comprising culturing said mutant yeast strain (as in claims 10-12; also see claim objection and 112(b) rejections above for claim interpretation).
	The genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of SEQ ID NO: 9 and its variant with specific structure having FPK1 (serine/threonine protein kinase) activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of a single species: SEQ ID NO: 9 and its recited specific variant having FPK1 (serine/threonine protein kinase) activity and a S. cerevisiae strain OC2 comprising said specific variant having FPK1 (serine/threonine protein kinase) activity and method of use for producing ethanol, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and encoding polynucleotides i.e., any FPK1 comprising the recited mutations in SEQ ID NO: 7 (as in claims 7-8); said mutant exhibiting 70% or higher identity to SEQ ID NO: 9 comprising the recited mutation (as in claim 9); any mutant yeast strain comprising said mutant FPK1 protein and a method for producing ethanol comprising culturing said mutant yeast strain (as in claims 10-12; also see claim objection and 112(b) rejections above for claim interpretation). As the claimed genera of polypeptides having widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 4-6 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a single species: SEQ ID NO: 9 and its recited specific variant having FPK1 (serine/threonine protein kinase) activity and a S. cerevisiae strain OC2 comprising said specific variant having FPK1 (serine/threonine protein kinase) activity and method of use for producing ethanol. However, specification does not reasonably provide enablement for a genus of polypeptides and encoding polynucleotides i.e., any FPK1 comprising the recited mutations in SEQ ID NO: 7 (as in claims 7-8); said mutant exhibiting 70% or higher identity to SEQ ID NO: 9 comprising the recited mutation (as in claim 9); any mutant yeast strain comprising said mutant FPK1 protein and a method for producing ethanol comprising culturing said mutant yeast strain (as in claims 10-12; also see claim objection and 112(b) rejections above for claim interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 7-12 are so broad as to encompass: a genus of polypeptides and encoding polynucleotides i.e., any FPK1 comprising the recited mutations in SEQ ID NO: 7 (as in claims 7-8); said mutant exhibiting 70% or higher identity to SEQ ID NO: 9 comprising the recited mutation (as in claim 9); any mutant yeast strain comprising said mutant FPK1 protein and a method for producing ethanol comprising culturing said mutant yeast strain (as in claims 10-12; also see claim objection and 112(b) rejections above for claim interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of a single species: SEQ ID NO: 9 and its recited specific variant having FPK1 (serine/threonine protein kinase) activity and a S. cerevisiae strain OC2 comprising said specific variant having FPK1 (serine/threonine protein kinase) activity and method of use for producing ethanol. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., any FPK1 comprising the recited mutations in SEQ ID NO: 7 (as in claims 7-8); said mutant exhibiting 70% or higher identity to SEQ ID NO: 9 comprising the recited mutation (as in claim 9); any mutant yeast strain comprising said mutant FPK1 protein and a method for producing ethanol comprising culturing said mutant yeast strain (as in claims 10-12; also see claim objection and 112(b) rejections above for claim interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotides encompassed by these claims.	
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: genus of polypeptides and encoding polynucleotides i.e., any FPK1 comprising the recited mutations in SEQ ID NO: 7; said mutant exhibiting 70% or higher identity to SEQ ID NO: 9 comprising the recited mutation; any mutant yeast strain comprising said mutant FPK1 protein and a method for producing ethanol comprising culturing said mutant yeast strain (also see claim objection and 112(b) rejections above for claim interpretation), as claimed in claims 7-12, because the specification does not establish: (A) a rational and predictable scheme for identifying variant/mutant exhibiting FPK1 (serine/threonine protein kinase) activity and comprising an amino acid sequence having at least 70% sequence identity to SEQ ID NO: 9 or any fragment/polypeptide of SEQ ID NO: 7 of undefined structure, having all the recited amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652